Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/30/2021 has been entered.
Response to Arguments
Applicant's arguments filed 9/30/2021 have been fully considered but they are not persuasive. The examiner respectfully responds below. Note that mapping of the new claim limitation s is provided below.
Applicant argues that it would be inappropriate to combine a sulfur containing additive to the composition of Chen as Chen teaches a low SAPS formulation. Chen does teach that the composition may be a “low SAPS” composition, see p 147. This is clearly listed as optional in p 147 (using the term “may be”, and as such there are embodiments of the composition that are not low SAPS. If the embodiment of Chen is a low SAPS embodiment then the amount of sulfur may be up to 0.5% of the composition (p 151). As there are no required other sulfur containing additives the addition of a sulfur containing additive in the amount as shown below can still result in a low SAPS composition.
Claim Rejections - 35 USC § 103
Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 2017/0009180 A1) and WO 02/070631 A2 and Winemiller et al (US 2007/0184997 A1) and Hartley et al (US 2013/0206097 A1).
Regarding claims 1-12, Chen teaches a lubricant composition (abstract) for a crankcase that contains a mixture of base oils.
A.  Mixture of base oils.  The first base oil is a Fischer-Tropsch base oil, see p 45. This has a viscosity of 4 cSt at 100C.  A second base oil is also used with a viscosity of 8 cSt.  See table 1 and 2 on page 9 for examples. The base oils are from WO 02/070631, which is incorporated by reference in Chen and used in the examples. The second base oil is used in the amount of 2-8%, see examples 6-8 in table 2. 
Chen does not specifically state the paraffinic content of the base oil.
WO ‘631 teaches the base oils to have paraffinic content of 97% or more (page 9 lines 32-35) as such the aromatic content would be less than 3%. The V.I. is 130 or above (page 10 lines 1-2)
See table 2 under p 158 of Chen for following physical properties.  The lubricant composition has a KV at 100°C of 7-9 cSt.  The HTHS at 150C is 2.6.  The NOACK volatility is as low as 4.75 and below 15 in all examples.  As the process is a synthetic one (Fischer-Tropsch) not involving sulfur the amount of sulfur would overlap the range of below 50 ppm sulfur. Group III base oil, which the GTL may be, must have less than 0.03% sulfur.
The lubricant also must contain a V.I. improving polymer, see p 54-56.  The comb polymer is derived from polyolefin macromonomers exactly as stated in claim 5, 
The composition also contains 0.05% to 0.08% of phosphorous content, see p 150.  This is derived from ZnDTP, see p 135.    Overbased detergents including calcium and magnesium detergents are used in the amount of 1 to 20% of the composition, see p 145 for amount and p 139. A corrosion inhibitor is used including benzotriazole, see p 132 and 141. A polybutylene succinimide polyamine (p 138) is used in the amount of 1-5% of the composition, see p 146.  The amount of nitrogen therefore contributed would overlap the range of 0.1 to 20% of the composition.
In a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05.
Regarding the physical properties of HTHSV50°C/HTHS V 150°C and the KV50°C/HEHSv150°C or the density of the GTL base oil at 15C. Chen does not specifically state this values. As set forth in MPEP 2112, where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection. "There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103 and for anticipation under 35 U.S.C. 102." In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). Further, "when the PTO shows a sound basis for believing that the products of the applicant and the 
The USPTO has a sound basis for believing that the products of the instant application and the prior art are the same.  The Same two base oils are used in the same amount in the prior art and instant application.  These base oil and composition exhibit the same physical properties in terms of viscosity index, NOACK volatility, KV, paraffinic and aromatic amount.  The same VI improving polymer is used in the same amount, as are other additives. The GTL base oil of WO ‘631  can have the physical property of 0.80 to 0.95 cm3 density.
The antioxidant used is a diphenylamine or butyl phenol antioxidant, see p 134.  This is used in the amount of 1-20% of the composition see p 145.  
Dispersants are used including succinimide polyamine dispersant, see p 138.
Sulfur containing compounds including molybdenum dithiocarbamate are used, see p 136.  This is used in an amount of 1-20% of the composition, see p 145.
Chen does not specifically state the use of a borated ashless succinimide dispersant.  Chen does teach the use of an ashless succinimide dispersant, please see above.  
Winemiller teaches a lubricant for a crankcase (p 6 and p 45).  The lubricant contains an ashless succinimide dispersant that is borated.  See the examples in tables 
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the borated succinimide dispersant of Winemiller in the invention of Chen.  Chen already calls for use of a succinimide dispersant and the borated succinimide dispersant has the advantage of being an effective dispersant for a crankcase lubricant.
Chen does not specifically state the use of a sulfur containing additive as described in part D of claim 1.
Hartley teaches a lubricant composition for a gasoline or diesel crankcase lubricant, see p 1.  A zin dithiocarbamate is used ( p 50) is used as an antiwear and extreme pressure and additive. This is used in the amount of 800-1200 ppm sulfur. See table on page 6. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the zinc dithiocarbamate additive of Hartley in the invention of Chen.  Chen already calls for use of a zinc antiwear additives and dithiocarbmamates and the zinc dithiocarbamate of Hartley has the advantage of being an effective antiwear/pressure agent for a crankcase lubricant. Please note that in the amount used in Hartley a low SAPS lubricant may be easily be achieved.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK C CAMPANELL whose telephone number is (571)270-3165. The examiner can normally be reached Monday-Friday 9:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCIS C CAMPANELL/Examiner, Art Unit 1771                                                                                                                                                                                                        

/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771